                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NORTHEASTERN DIVISION

B. A. P., a minor child by and through her           )
parent, RICHARD PENKOSKI; and                        )
RICHARD PENKOSKI, as the parent and                  )
legal guardian of B. A. P.,                          )
                                                     )
       Plaintiffs,                                   )
                                                     )      Case No. 2:20-cv-65
v.                                                   )      Chief Judge Waverly Crenshaw Jr.
                                                     )      Magistrate Alistair Newbern
OVERTON COUNTY BOARD OF                              )      (JURY DEMAND )
EDUCATION,                                           )
                                                     )
       Defendant.                                    )

                          PLAINTIFFS’ MOTION REQUESTING
                         JUDICIAL SETTLEMENT CONFERENCE

       Plaintiffs, B.A.P., and Richard Penkoski (hereinafter “Plaintiffs”), by and through

undersigned counsel, respectfully request this Court enter an Order allowing the parties to conduct

a judicial settlement conference, and for good cause show as follows:

        1. In the early stages of the case, the parties made good faith efforts to resolve this

            matter. Counsel have had telephonic confernences about what the parties are/are not

            willing to accept/give.

        2. The pleadings have been joined and Plaintiffs are evaluating amendment prior to the

            deadline on March 31, 2021. Written discovery has been exchanged that is sufficient

            to evaluate and discuss settlement substantively.

        3. During a subsequent conference between counsel today, the possibility of seeking a

            resolution by judicial settlement conference was proposed in order to mitigate

            litigation. The parties have distinct factual disagreements. However, the application of



                                     1
     Case 2:20-cv-00065 Document 20 Filed 03/29/21 Page 1 of 4 PageID #: 89
            legal principles is not so dissimilar that it would prevent compromise.

        4. A judicial settlement conference is necessary because the intersection of the disputed

            facts combined with the near agreement on legal principles requires an appreciation

            of judicial analysis to focus the respective parties’ interests/expectations. Contrasting

            this case with others is the complexity of how a factual distinction/disagreement

            discussed during a mediation session would translate into projected outcomes under

            various complexities in precedent given the focus of this case is a school setting.

            These cases require a mediation officer very cognizant of these fine distinctions

            particularly having had exposure to constitutional questions. Most private mediators

            will not have this experience.

        5. The alternative to seeking this early resolution is time-consuming and expensive

            discovery vehicles and intensive motion practice. In the interests of judicial economy,

            seeking agreement at this stage is better than to wait until after protracted litigation.

        6. Magistrate Judge Brown is understood to be available for judicial settlement

            conferences.

        7. To aid in restricting litigation time and expense, it is respectfully requested that the

            pending deadline for amending pleadings be extended until after the mediation date.

        8. During the conference with counsel today, defendant’s counsel represented he would

            submit a prompt position on this motion -- before March 30, 2021.

       WHEREFORE, Plaintiffs respectfully request this Court enter an Order allowing the

parties to conduct a judicial settlement conference, and for any other relief this Court finds is

equitable and just.




                                      2
      Case 2:20-cv-00065 Document 20 Filed 03/29/21 Page 2 of 4 PageID #: 90
 Respectfully submitted,

                                     /s/Frederick H. Nelson
                                     Frederick H. Nelson
                                     Florida Bar No. 0990523
                                     American Liberties Institute
                                     P. O. Box 547503
                                     Orlando, FL 32854-7503
                                     Phone: (407) 786-7007
                                     Fax: (877) 786-3573
                                     Email: rick@ali-usa.org
                                     Counsel for Plaintiffs
                                     (Admitted Pro Hac Vice)




                                3
Case 2:20-cv-00065 Document 20 Filed 03/29/21 Page 3 of 4 PageID #: 91
                                   CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing has been forwarded via the court’s ECF/CM
system to:

Kristin Fecteau Mosher (#19772)
The Law Office of Kristin Fecteau
5543 Edmonson Pike
Nashville, TN 37211
Phone: (615) 496-5747
Fax: (615) 691-7194
Email: kristin@fecteaulaw.com
Counsel for Plaintiffs

Kenneth S. Williams, Esq. (#10678)
Madewell, Jared, Halfacre,
Williams & Wilson
230 N. Washington Ave.
Cookeville, TN 38501
Phone: (931) 526-6101
Fax: (931) 528-1909
Email: ken@madewelljared.com
Counsel for Defendant


       on this the 29th day of March, 2021.


                                                       /s/Frederick H. Nelson
                                                       Frederick H. Nelson
                                                       Florida Bar No. 0990523
                                                       American Liberties Institute
                                                       P. O. Box 547503
                                                       Orlando, FL 32854-7503
                                                       Phone: (407) 786-7007
                                                       Fax: (877) 786-3573
                                                       Email: rick@ali-usa.org
                                                       Counsel for Plaintiffs




                                       4
       Case 2:20-cv-00065 Document 20 Filed 03/29/21 Page 4 of 4 PageID #: 92
